Citation Nr: 1215033	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for fibroids and menometrorrhagia, status post uterine ablation from June 27, 2005 through May 20, 2010.  

2.  Entitlement to an initial rating in excess of 20 percent for fibroids and menometrorrhagia, status post uterine ablation with urinary frequency from May 21, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to June 2005, with prior periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for benign uterine neoplasm, status post endometrial ablation, and assigned a noncompensable rating effective June 27, 2005.  The Veteran filed a claim for an increased rating in July 2006; however, since the document was received within one year of notice of the March 2006 rating decision, the Board finds that, with resolution of doubt in the Veteran's favor, such document may reasonably be construed as a notice of disagreement with the initial rating assigned for the disability at issue.  (In this regard, the Board notes that a substantive appeal was received within 60 days of issuance of a statement of the case.)  

A February 2008 RO Decision Review Officer rating decision granted a 10 percent rating for the disability, effective June 27, 2005, and re-characterized the disability at issue as uterine fibroids and menometrorrhagia, status post uterine ablation.  

On May 21, 2010, the Veteran testified at a personal hearing before a Veterans Law Judge at the RO.  In an August 2010 decision, the Board granted a 20 percent rating for fibroids and menometrorrhagia, status post uterine ablation based on the symptom of urinary frequency.  In a September 2010 rating decision, the RO implemented the Board's decision, and granted a 20 percent rating for uterine fibroids and menometrorrhagia, status post uterine ablation effective May 21, 2010.  The Veteran filed a notice of disagreement averring that she was entitled to both a rating in excess of 20 percent as well as an earlier effective date for the award of the 20 percent rating.  As the Veteran perfected an appeal as to the initial rating assigned following the grant of service connection, and staged ratings have currently been granted, the Board has characterized this issue in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of compensation.  As such, an additional statement of the case on the effective date issue is not necessary.  

The Veteran appealed the Board's decision to the Court.  In an October 2011 Memorandum decision, the Court vacated the Board's August 2010 decision to the extent that it denied a rating in excess of 20 percent for urinary frequency due to uterine fibroids and menometrorrhagia, status post uterine ablation.  Essentially, the Court concluded that the Board had not provided sufficient reasons and bases for its decision to deny the next higher 40 percent rating.  

In a February 2012 letter, the Veteran was advised that the Veterans Law Judge who conducted the May 2010 hearing had retired.  She was afforded the opportunity to appear at another hearing before a different Veterans Law Judge who would then render a decision on her claim.  She responded in March 2012 that she did not want another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

As noted above, the Court remanded the matter to the Board noting that the Board had failed to discuss whether the Veteran's testimony regarding the frequency of her urination satisfied the criteria for a 40 percent rating under 38 C.F.R. § 4.115a.  As such, the Board finds that the Veteran should be afforded the opportunity to submit any lay or medical evidence in support of her assertions of urinary frequency before the Board issues a final decision on the matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for urinary frequency associated with fibroids and menometrorrhagia, status post uterine ablation since June 2005.  After securing the necessary release, the RO should obtain these records.  (Duplicate records should not be placed in the file).  

2.  Send a letter to the Veteran asking her to submit any lay evidence in her possession supporting her assertions of urinary frequency from June 2005 to the present, including urinary frequency logs or journals she maintained, bladder training she may have sought, or other lay statements pertaining to the disability. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the matters.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

